EXHIBIT SUBSIDIARIES OF WCA WASTE CORPORATION SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION American Waste, LLC Oklahoma Boxer Realty Redevelopment, LLC Massachusetts Burnt Poplar Transfer, LLC Delaware Champion City Recovery, LLC Massachusetts Eagle Ridge Landfill, LLC Ohio Fort Bend Regional Landfill, LP Texas Material Recovery, LLC North Carolina Material Reclamation, LLC North Carolina N.E. Land Fill, LLC (1) Oklahoma New Amsterdam & Seneca Railroad Company, LLC Ohio Pauls Valley Landfill, LLC Oklahoma Ruffino Hills Transfer Station, LP Texas Sooner Waste, LLC Oklahoma Sunny Farms Landfill LLC Ohio Texas Environmental Waste Services, LLC Texas Transit Waste, LLC (2) New Mexico Translift, Inc. (3) Arkansas Waste Corporation of Texas, LP (4) Delaware Waste Corporation of Arkansas, Inc. (5) Delaware Waste Corporation of Kansas, Inc. (6) Delaware Waste Corporation of Missouri, Inc. (7) Delaware Waste Corporation of Tennessee, Inc. (8) Delaware WCA Capital, Inc. Delaware WCA Holdings Corporation (9) Delaware WCA Management Company, LP Delaware WCA Management General, Inc. Delaware WCA Management Limited, Inc. Delaware WCA of Alabama, LLC (10) Delaware WCA of Central Florida, Inc. (11) Delaware WCA of Florida, LLC (12) Delaware WCA of High Point, LLC North Carolina WCA of Massachusetts, LLC Delaware WCA of North Carolina, LLC Delaware WCA of Ohio, LLC Delaware WCA of Oklahoma, LLC Delaware WCA of St. Lucie, LLC Delaware WCA Shiloh Landfill, LLC (13) Delaware WCA Texas Management General, Inc. Delaware WCA Wake Transfer Station, LLC North Carolina WCA Waste Systems, Inc. Delaware (1)N.
